        Case 6:20-cv-00064-ADA Document 39 Filed 12/10/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                                       WACO
                                       WACO DIVISION


NORDIC INTERACTIVE TECHNOLOGIES §
LLC                             §                 CIVIL NO:
                                §                 WA:20-CV-00064-ADA
vs.                             §
                                §
SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA,
INC., SAMSUNG ELECTRONICS
AMERICA, INC., SAMSUNG
ELECTRONICS CO., LTD., NORDIC
INTERACTIVE TECHNOLOGIES LLC


                               MARKMAN
                 ORDER RESETTING MARKMAN
                                       HEARING
                                         HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
MARKMAN HEARING by Zoom on Tuesday, December
                                           12/ 9 20    29, 2020 at 02:30 PM
                                                                   02:30 PM.   A link for
the hearing will be sent by e-mail.

       IT IS SO ORDERED this 12/02 0




                                             Alan D Albright
                                             UNITED STATES DISTRICT JUDGE
